COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-17-00428-CV


McWhorter Excavation, LLC              §    From County Court at Law No. 1

                                       §    of Tarrant County (2017-004436-1)
v.
                                       §    February 22, 2018

L. H. Chaney Materials, Inc.           §    Per Curiam


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM